            Case 3:20-cv-01133-AC     Document 45     Filed 09/10/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


FINLEY CIDONE, an individual,                             No. 3:20-cv-01133-AC

                      Plaintiff,                          ORDER

       v.

PINNACLE PROPERTY MANAGEMENT
SERVICES, LLC, a foreign limited liability
company, and BEL PORTLAND HOLDINGS LLC,
a foreign limited liability company,

                      Defendant(s).


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on May 21, 2021, in

which he recommends that this Court grant in part and deny in part Defendant’s motion. F&R,

ECF 35. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal

Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:20-cv-01133-AC          Document 45      Filed 09/10/21     Page 2 of 2




        Plaintiff and Defendant filed timely objections to the Magistrate Judge’s Findings &

Recommendation. Pl. Obj., ECF No. 37; Def. Obj., ECF No. 38. When any party objects to any

portion of the Magistrate Judge’s Findings & Recommendation, the district court must make a de

novo determination of that portion of the Magistrate Judge’s report. 28 U.S.C. § 636(b)(1);

Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc).

        The Court has carefully considered the parties’ objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                         CONCLUSION

        The Court adopts Magistrate Judge Acosta’s Findings and Recommendation No. 35.

Therefore, Defendant’s Motion for Judgment on the Pleadings [8] is granted in part and denied in

part.

        IT IS SO ORDERED.



        DATED: _______________________.
                  September 10, 2021



                                                  ___________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
